KAHN, Judge.
Barmes appeals the order of the Judge of Compensation Claims (JCC) refusing to allow attorney’s fees for the employer’s alleged wrongful denial of compensability or, in the alternative, for bad faith. Competent substantial evidence supports the JCC’s findings that a brief suspension of temporary total disability benefits was reasonable in light of the circumstances and that the reinstatement of temporary total disability benefits and the subsequent acceptance of claimant as permanently and totally disabled were timely. As this court held in Rusty Pelican Restaurant v. Garcia, 437 So.2d 754 (Fla. 1st DCA 1983), and City of Tampa v. Kopkau, 429 So.2d 381 (Fla. 1st DCA 1983), attorney’s fees are not awardable where the employer admits an accident, pays benefits, ceases paying benefits based on erroneous information, and promptly and voluntarily resumes and retroactively pays such benefits upon discovery of such erroneous information. Affirmed.
BOOTH and MINER, JJ., concur.